                                    Case 19-10210-LSS                               Doc 671                Filed 06/20/19            Page 1 of 8




                                                               llNITED STATES BANKRUPTCY COURT
                                                                     DISTRICT OF DELAWARE


In re : CR Holding Lquidating, Inc., et al.                                                                                                  Case No. 19-I02 IO Reporting
                                                                                                                                                        Period: l\1av 2019

                                                                   I\IONTIILY OPERATING REPORT
                                                                         For the Period May 5, 2019
                                                                            through .June 1, 2019



                                                                                                                         Document   Explanation Artidavit/Supplcmcnt
 REQUIRED DOCUMENTS                                                                           Form No                    Attached    Attached         Attached
 Schedule of Cash Receipts and Disbursements                                                MOR-I                            X
    Bank Reconciliation (or copies of debtor's bank reconciliations)                        MOR-la                                       X

     Schedule of Prolessional Fees Paid                                                     MOR-lb                           X
     Copies of bank statements                                                                                                           X
     Cash disbursements journals                                                                                                         X
  Statement of Operations                                                                    MOR-2                           X
  Balance Sheet                                                                              MOR-3                           X

  Status of Postpcti tion Taxes                                                              MOR-4                           X

     Copies of IRS Fonn 6123 or payment receipt                                                                                          X
     Copies of tax returns filed during reporti ng period                                                                               X
   Summary of Unpaid Postpetition Debts                                                      MOR-4                           X
      Listing of aged accounts payable                                                       MOR-4                           X
   Accounts Rece ivable Reconciliation and Aging                                             MOR-5                           X

   Debtor Questionnaire                                                                      MOR-5                           .x



   I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
   are true and correct to the best ofmy knowledge and hclief.




     Heather Weinmann _ _ _ _ _ _ _ _ __                                                       Treasurer
     Printed Name of Authorized Individual                                                     Luc of Authorized Individual



     • Authorized 111d1 v1duat must be an officer, director or shareholder 1f debtor is a corpornllon: a pa11ncr 1f debtor
     1s a pannersh1p. a manager or member 1f debtor 1s a lim ited liabi li ty company.




                                                                                                                                                                       \IOR
                                                                                                                                                                     (U~ 117 )
                                   Case 19-10210-LSS                            Doc 671              Filed 06/20/19                    Page 2 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                                          Case No:          19-10210
                                                                                                                                                            Reporting Period:         May 2019




                                                                                 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                   For the Period May 5, 2019 through June 1, 2019




Case No:                                         19-10210            19-10211       19-10212           19-10213         19-10214            19-10215             19-10216
                                             CR Holding          CR Holdings    CR Intermediate   CR Enterprise,    CR Liquidating,     CR                   CR                  Consolidated
                                             Liquidating, Inc.   Liquidating    Liquidating       Inc.             Inc.                Merchandising        Administration
                                                                 Corporation    Corporation                                            liquidating, Inc.    Liquidating, Inc.

Cash Flow Summary
Beginning Cash Balance                                     -                -               -                  -         5,121,484                   -                     -          5,121,484

Receipts
      Operations Receipts                                 -                 -               -                  -               -                    -                     -                 -
      Other Receipts                                      -                 -               -                  -         2,910,007                  -                     -           2,910,007
      Intercompany Receipts                               -                 -               -                  -          (554,032)            3,391.83            550,639.72               -
      DIP Proceeds                                        -                 -               -                  -               -                    -                     -                 -
      Total Cash Receipts                                 -                 -               -                  -         2,355,975                3,392              550,640          2,910,007

Disbursements
      Merchandise Disbursements                           -                 -               -                  -                -                    -                    -                 -
      Rent, Utilities and Occupancy                       -                 -               -                  -            (37,987)                 -                    -             (37,987)
      Payroll, Payroll Taxes and Benefits                 -                 -               -                  -           (152,472)                (226)            (428,710)         (581,409)
      SG&A                                                -                 -               -                  -           (695,566)              (3,166)            (121,929)         (820,661)
      Taxes                                               -                 -               -                  -            (32,137)                 -                    -             (32,137)
      Interest                                            -                 -               -                  -                -                    -                    -                 -
      Professional Fees                                   -                 -               -                  -         (1,445,570)                 -                    -          (1,445,570)
      Bankruptcy related                                  -                 -               -                  -                -                    -                    -                 -
      LC Payments                                         -                 -               -                  -                -                    -                    -                 -
      DIP Indemnity                                       -                 -               -                  -                -                    -                    -                 -
      DIP Paydown                                         -                 -               -                  -                -                    -                    -                 -
      Total Cash Disbursements                            -                 -               -                  -         (2,363,731)              (3,392)            (550,640)       (2,917,763)

Debtors Net Cash Flow                                      -                -               -                  -             (7,756)                 -                     -             (7,756)

From / (To) Non-Debtors                                    -                -               -                  -                -                    -                     -                -

Net Cash Flow                                              -                -               -                  -             (7,756)                 -                     -             (7,756)

Ending Cash Balance                                        -                -               -                  -         5,113,728                   -                     -          5,113,728




                                                                                                                                                                                           MOR-1
                             Case 19-10210-LSS                       Doc 671            Filed 06/20/19                Page 3 of 8


In re     CR Holding Liquidating, Inc., et al.                                                                                Case No:                       19-10210
                                                                                                                      Reporting Period:                      May 2019

                                      DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                                          AND CASH DISBURSEMENTS JOURNAL
                                                     For the Period May 5, 2019 through June 1, 2019

The Debtors attest that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the account balance as of 6/1/19.
Bank Account Reconciliations & Cash Disbursements Journals
The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are
maintained for each disbursement account.
Bank Statements
The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.
Closed Bank Accounts
The Debtors affirm one bank account (Hawaii) was closed during the current reporting period.


Opened Bank Accounts
The Debtors affirm that no bank account(s) were opened during the current reporting period.




                                                                     BANK RECONCILIATIONS
                                                         For the Period May 5, 2019 through June 1, 2019

Bank                                                           Acct No.                  Purpose of Account                                        Balance as of 6/1/19
Bank of Hawaii                                                    399                    Store Depository                                 Closed
Banco Popular                                                     819                    Store Depository                                 Closed
Regions                                                           317                    Store Depository                                 Closed
PNC Bank                                                          229                    Store Depository                                 Closed
Wells Fargo                                                       724                    Store Depository                                 Closed
Bank of America                                                   672                    Depository - Credit Card Receipt Account                              11,361
Bank of America                                                   607                    Depository - Concentration Account                                    26,542
Bank of America                                                   609                    Operating                                                          2,449,177
Bank of America                                                   420                    Payroll Disbursement                                                  39,454
Bank of America                                                   339                    Holding                                                                1,000
Bank of America                                                   340                    Holding                                                                1,000
Bank of America                                                   163                    General Disbursement                                                  15,039
Bank of America                                                   079                    Rent Disbursement                                                     24,414
Bank of America                                                   RUS                    Line of Credit                                   Closed
Wells Fargo                                                       215                    Change Order Account                             Closed
Bank of America                                                   563                    Utility Deposit Account                                              378,394
Bank of America                                                   978                    Sales Tax Escrow Account                                                 -
Bank of America                                                   294                    Professional Services Escrow Account                               2,167,346
Total Bank Balance                                                                                                                                          5,113,728




                                                                                                                                                                MOR-1a
                                Case 19-10210-LSS                         Doc 671              Filed 06/20/19                  Page 4 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                          Case No:          19-10210
                                                                                                                                            Reporting Period:         May 2019

                                                                  PROFESSIONAL FEES AND EXPENSES PAID
                                                              For the Period May 5, 2019 through June 1, 2019

                                                                           Amount Paid This Period                              Cumulative Amount Paid Since Filing
      Professional (1)                       Docket         Fees             Expenses           Total                Fees              Expenses             Total
      A&G Realty Partners, LLC                        275                -                -                 -                     -                   -                     -
      Bayard, P.A.                                    288            147,256          17,950            165,206               284,324             35,112                319,436
      Berkeley Research Group, LLC                    277            404,108          37,841            441,949               871,236             70,019                941,255
      Cooley LLP                                      285            486,471            7,779           494,250               896,940             17,824                914,764
      Donlin, Recano and Company                      287             68,095          32,965            101,060               310,676            133,120                443,796
      Guggenheim Securities, LLC                      310                                 -                 -                 400,000                 -                 400,000
      Malfitano Advisors, LLC                         287             33,466              988            34,454                66,570                988                 67,558
      Province, Inc.                                  331            200,609            8,042           208,651               417,148              9,085                426,234
      Whiteford Taylor                                332                -                -                 -                     -                   -                     -
      Total                                                        1,340,005         105,565          1,445,570             3,246,893            266,149              3,513,042



      Professional (1)                       Docket                           Role
      A&G Realty Partners, LLC                        275                     Debtor Real Estate Advisor
      Bayard, P.A.                                    288                     Debtor Co-Counsel
      Berkeley Research Group, LLC                    277                     Debtor Chief Restructuring Officer and Additional Personnel
      Cooley LLP                                      285                     Debtor Bankruptcy Counsel
      Donlin, Recano and Company                      287                     Debtor Administrative Advisor
      Guggenheim Securities, LLC                      310                     Debtor Investment Banker
      Malfitano Advisors, LLC                         287                     Debtor Asset Disposition Consultant
      Province, Inc.                                  331                     UCC Financial Advisor
      Whiteford Taylor                                332                     UCC Counsel

      (1) Brincko and King & Spalding are not retained professionals and paid pursuant to the terms of the DIP Agreement.




                                                                                                                                                                         MOR-1b
                                             Case 19-10210-LSS                                       Doc 671               Filed 06/20/19                           Page 5 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                                                                             Case No:              19-10210
                                                                                                                                                                                               Reporting Period:             May 2019




                                                                                                STATEMENT OF OPERATIONS
                                                                                      For the Period May 5, 2019 through June 1, 2019
                                                                                                        (Unaudited)
                                                                                                      (In thousands)

Case No:                                                           19-10210           19-10211             19-10212         19-10213               19-10214              19-10215                19-10216
                                                              CR Holding          CR Holdings         CR Intermediate   CR Enterprise, Inc.    CR Liquidating,     CR Merchandising        CR Administration       Consolidated
                                                              Liquidating, Inc.   Liquidating         Liquidating                             Inc.                liquidating, Inc.       Liquidating, Inc.
                                                                                  Corporation         Corporation
Cash Flow Summary
(In thousands)
Net sales                                                                    -                   -                  -                   -                 (259)                    -                        -                       (259)
Cost of goods sold, including buying, distribution, and occupancy costs      -                   -                  -                   -                 (651)                   (450)                     -                     (1,101)
       Gross profit                                                          -                   -                  -                   -                  392                     450                      -                        842
Selling, general, and administrative expenses                                -                   -                  -                   -               (1,830)                      17                   4,240                    2,427
Impairment of goodwill                                                       -                   -                  -                   -                  -                       -                        -                        -
       Income (loss) from operations                                         -                   -                  -                   -                2,222                     433                   (4,240)                  (1,585)
Other expense, net:
    Interest, net                                                            -                   -                  -                   -                  -                      -                         -                        -
    Gain on restructuring                                                    -                   -                  -                   -                  -                      -                         -                        -
    Other                                                                    -                   -                  -                   -                 (544)                   -                         -                       (544)
       Total other expense, net                                              -                   -                  -                   -                 (544)                   -                         -                       (544)
       Income (loss) before income taxes                                     -                   -                  -                   -                2,766                    433                    (4,240)                  (1,041)
Income tax expense (benefit)                                                 -                   -                  -                   -                  -                      -                         -                        -
       Net income (loss) and comprehensive income (loss)                     -                   -                  -                   -                2,766                    433                    (4,240)                  (1,041)




                                                                                                                                                                                                                                   MOR-2
                        Case 19-10210-LSS                    Doc 671          Filed 06/20/19       Page 6 of 8



In re      CR Holding Liquidating, Inc., et al.                                                             Case No:            19-10210
                                                                                                    Reporting Period:           May 2019

                                                       Condensed Consolidated Balance Sheets
                                                                    (Unaudited)
                                                                  (In thousands)
                                                                                                          June 1,            February 2,
                                                    Assets                                                 2019                 2019
           Current assets:
              Cash and cash equivalents                                                                        3,786                5,722
              Inventories                                                                                        -                 54,925
              Prepaid expenses                                                                                 2,320                8,458
              Deferred tax assets                                                                                -                    -
              Other current assets                                                                             2,890                1,376
                           Total current assets                                                                8,996               70,481
           Property and equipment, at cost                                                                     1,214              301,083
           Less accumulated depreciation                                                                        (466)            (244,337)
                 Property and equipment, net                                                                     748               56,746
           Trade name, net of impairment of $8,500 at February 2, 2019                                           -                 77,200
           Goodwill, net of impairment of $90,681 at February 2, 2019                                            -                 69,261
           Long term deferred tax asset                                                                          -                    -
           Other assets                                                                                        4,171                6,148
                           Total assets                                                                       13,915              279,836
                                       Liabilities and Stockholders’ Equity
           Current liabilities:
              Accounts payable                                                                                12,888              53,054
              Accounts Payable Pre-filing                                                                     33,304                 -
              Accrued payroll and employee benefits                                                                14              7,057
              Current maturities of long-term debt                                                               -                   -
              Other current liabilities                                                                        3,626              37,403
              Other current liabilities Pre-filing                                                             6,150                 -
                           Total current liabilities                                                          55,982              97,514
           Deferred rent                                                                                         -                51,487
           Unfavorable lease reserve                                                                             -                     28
           Deferred tax liabilities                                                                              -                   -
           Long-term debt, net of OID and issuance costs                                                      88,052              88,052
           Other liabilities                                                                                  13,736              13,955
                           Total liabilities                                                                 157,770             251,036

           Stockholders’ equity:
              Series 1 preferred stock, $0.001 par value; no shares authorized
                 at February 2, 2019 and June 1, 2019                                                               -                 -
              Common stock, $0.001 par value; 3,500,000 shares authorized,
                 214,427 issued and outstanding at February 2, 2019 and June 1, 2019                             -                    -
              Additional paid-in capital                                                                     315,205              315,205
              Accumulated deficit                                                                           (459,060)            (286,405)
                          Total stockholders’ equity                                                        (143,855)              28,800
                          Total liabilities and stockholders’ equity                                          13,915              279,836

(1) The information contained in MOR-3 is provided to fulfill the requirements of the Office of the United States Trustee.
All information contained in MOR-3 is unaudited and subject to future adjustment. Given that the Debtors’
financial statements and balance sheets are typically on a consolidated basis, all information contained in MOR-3 has
been presented on a consolidated basis.




                                                                                                                                     MOR-3
                     Case 19-10210-LSS             Doc 671       Filed 06/20/19        Page 7 of 8



In re    CR Holding Liquidating, Inc., et al.                                          Case No:                    19-10210
                                                                               Reporting Period:                   May 2019

                                          Status of Postpetition Taxes
                                For the Period May 5, 2019 through June 1, 2019
The Debtors continue to pay post-petition taxes as they become due and are current on those payments.
If payments become past due the Debtors will include a schedule in the MOR listing past due post-petition taxes.

                                                                                                            Ending
                                                                                                          Tax Liability
         Federal
           Withholding                                                                                               2,556
           FICA - EE                                                                                                   744
           FICA - ER                                                                                                   744
           FUTA                                                                                                        -
         Total Federal                                                                                               4,044

         State and Local
         Withholding                                                                                                 1,073
         City/County                                                                                                   -
         SUTA/SDI EE                                                                                                   -
         SUTA/SDI ER                                                                                                     97
         Other employee related                                                                                        -
         Sales                                                                                                         -
         Use                                                                                                           -
         Personal Property                                                                                          42,869
         Business Licenses                                                                                          83,183
         Total State and Local                                                                                     127,222

         Total Taxes Outstanding                                                                                   131,266




                                 SUMMARY OF UNPAID POST-PETITION DEBTS
                                For the Period May 5, 2019 through June 1, 2019

                                                                                                         Post - Petition
         Current                                                                                                  144,712
         0 - 30                                                                                                    59,550
         31 - 60                                                                                                   73,899
         60 - 90                                                                                              12,421,785
         over 90                                                                                                  188,108
         Total                                                                                                12,888,054




                                                                                                                      MOR-4
                             Case 19-10210-LSS                     Doc 671           Filed 06/20/19            Page 8 of 8


In re CR Holding Liquidating, Inc., et al.                                                                         Case No:        19‐10210
                                                                                                           Reporting Period:       May 2019


                                                      ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                        For the Period May 5, 2019 through June 1, 2019


      Debtor                                            0‐30 (Current)       31‐60             61‐90            Over 90        AR Aging
      Charlotte Russe Holding, Inc.                                ‐                ‐                  ‐                  ‐             ‐
      Charlotte Russe Holdings Corporation                         ‐                ‐                  ‐                  ‐             ‐
      Charlotte Russe Intermediate Corporation                     ‐                ‐                  ‐                  ‐             ‐
      Charlotte Russe Enterprise, Inc.                             ‐                ‐                  ‐                  ‐             ‐
      Charlotte Russe, Inc.                                    606,717        1,350,350                ‐                  ‐       1,957,067
      Charlotte Russe Merchandising, Inc.                          ‐                ‐                  ‐                  ‐             ‐
      Charlotte Russe Administration, Inc.                         ‐                ‐                  ‐                  ‐             ‐
                                                               606,717        1,350,350                ‐                  ‐       1,957,067




                                                                    DEBTOR QUESTIONNAIRE
                                                         For the Period May 5, 2019 through June 1, 2019


                                                                              YES               NO         Explanation
1)    Have any Assets been sold or transferred outside normal course


      of business this reporting period?                                                        NO

2)    Have any funds been disbursed from any account other than a
      debtor in possession account this reporting period?                                       NO

3)    Have all post petition tax returns been filed timely?                   YES

4)    Are worker compensation, general liability, and other necessary
      insurance coverages in effect?                                          YES

5)    Has any bank account been open during the period?                                         NO
      If yes provide documentation identifying the opened accounts.




                                                                                                                                              MOR‐5
